Citation Nr: 1704710	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-20 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to a rating in excess of 10 percent for dermatitis prior to January 11 2016 and 30 percent thereafter. 

3.  Entitlement to an initial rating in excess of 20 percent for a low back condition.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's brother


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to November 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which granted service connection for a low back condition, evaluated at 20 percent disabling, effective July 18, 2008; denied entitlement to a rating in excess of 10 percent for dermatitis of the lower extremities and denied entitlement to service connection for IBS.  During the course of the appeal, in a May 2016 RO decision, the Veteran's dermatitis was increased to 30 percent, effective January 11, 2016.  The Board has recharacterized the claims as reflected in the title page of this decision to better reflect the Veteran's contentions.    

The Veteran testified before the Board at a September 2016 videohearing.  A transcript of the hearing is of record.  

The issues of increased ratings for a low back condition and dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has irritable bowel syndrome that began during his active military service.



CONCLUSION OF LAW

The criteria for service connection for irritable bowel syndrome are met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military during the Persian Gulf War.  See 38 C.F.R. § 3.317(a) (1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.   

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms and specifically includes irritable bowel syndrome. Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2016); 38 C.F.R. § 3.317 (2016).

Facts and analysis

The Veteran essentially contends symptoms of IBS began in-service, in the late 1970s, and have continued since.  See e.g., September 2016 Board hearing testimony.  

The Veteran has a current diagnosis of IBS.  See VA physician's letter dated September 12, 2016.

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for IBS.

The record indicates the Veteran has complained of various gastrointestinal symptoms during his military service and thereafter.  Veteran is competent to state what he experienced during service and the Board has no reason to doubt the Veteran's credibility regarding the nature of his bowel movements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Although the Veteran was not diagnosed with IBS in-service, service treatment records (STRs) reflect gastrointestinal symptoms prior to his Persian Gulf War service.  For example, in a December 3, 1976 record, the Veteran had complaints of stomach pain, "cramps" for one month and diarrhea, the assessment was diarrhea.  In a record dated November 27, 1978 the Veteran had complaints of frequent bowel movements.  In a November 19, 1981 record the Veteran had complaints of gas, vague rectal and lower abdominal pressure for two years, among other complaints.  The impression of nonspecific symptoms and lower gastrointestinal pathology was ruled out.  Further, in a January 6, 1987 record the Veteran was assessed with constipation.  Finally, in a July 5, 1988 record, the Veteran had complaints of diarrhea for two weeks.  As such, STRs weigh in favor of the claim.

Post-service VA treatment records show complaints of diarrhea from 1993, among other symptoms, such as fatigue for the prior six months but no diagnosis of IBS.  See VA treatment record dated December 7, 1993.

The Veteran was afforded a January 2016 VA intestinal conditions examination.  The VA examiner did not provide any gastrointestinal diagnosis.  The Veteran reported that he was diagnosed with IBS in 1991 or 1992 after his return from the Persian Gulf, however, the VA examiner did not find the diagnosis.  Additionally, the Chapter 14 examination from July 1992 was negative.  

In a letter dated September 12, 2016, a VA treating physician reported that the Veteran was treated for and diagnosed with IBS.  He stated that by report and records, the Veteran had been treated for IBS since the time he was in-service.  He stated that IBS, as likely as not, originated during the time he was in-service.  Thus, there is medical evidence of a nexus or link between the Veteran's current irritable bowel syndrome and his numerous instances of in-service treatment for digestive problems.  Holton v. Shinseki, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).   

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for irritable bowel syndrome.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service-connection for irritable bowel syndrome (IBS) is granted.





REMAND

Further evidentiary development is required prior to the adjudication of the Veteran's increased rating claims for a low back condition and dermatitis.  

The Veteran was last afforded a VA low back examination in January 2016 with an M.  Subsequently, the case of Correia v. McDonald established additional requirements that must be met prior to finding that a VA examination is adequate, specifically the case indicates that 38 C.F.R. § 4.59 requires testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The January 2016 VA examination did not comply with the requirements of Corriera because it does not contain joint testing on both active and passive motion, weight-bearing and non weight-bearing.  Thus, the Board finds that a remand is required to have the Veteran scheduled for a VA spine examination of that complies with the requirements in Corriera.

The Veteran and his brother testified in a September 2016 Board hearing regarding the Veteran's dermatitis symptoms.  The Veteran felt that the January 2016 VA skin examination did not accurately reflect the severity of his dermatitis.  The Veteran reiterated that he shaved his head due to constant itching caused by the skin condition but that he preferred hair, as contended prior to his January 2016 VA examination on his VA Form 9 received July 18, 2011.  The Veteran's brother elaborated that the Veteran's skin condition was worse in certain weather situations, either hot or cold weather.  On the day of the Veteran's examination, there was no weather condition impacting his skin.  In light of the Veteran and his brother's testimony, the Board finds that a more current VA examination is warranted to ensure that the record contains evidence showing the current severity of gastrointestinal dermatitis.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).




Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records including those from beyond August 2016 from the Birmingham VAMC.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the current severity of his service-connected low back condition.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted.  

The examiner must conduct full range of motion studies of the thoracolumbar spine.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must also be derived from joint testing for pain on both active and passive motion, and in weight-bearing and non weight-bearing describing objective evidence of painful motion, if any, during each test.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected low back condition.

The examiner must also ascertain whether the Veteran's low back condition involves intervertebral disc syndrome, and if so, whether it is manifested by or productive of incapacitating episodes and the frequency thereof.  The examiner is advised that an "incapacitating episode" is defined by the regulations as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected dermatitis, during a flare-up, if possible.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.   

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should state the percent of the entire body affected and the percent of the exposed areas affected.  He or she should also indicate whether the Veteran requires intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the duration and frequency during the past 12-month period.

4.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


